Citation Nr: 1756105	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-21 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to an initial, compensable rating for a scar, right foot.

5.  Entitlement to an initial, compensable rating for left shoulder bursitis.

6.  Entitlement to an initial, compensable rating for left knee chondromalacia patella.

7.  Entitlement to an initial, compensable rating for right knee status post anterior cruciate ligament (ACL) repair, with chondromalacia patella.

8.  Entitlement to an initial, compensable rating for degenerative joint disease (DJD), right great toe.

9.  Entitlement to an initial, compensable rating for ulcerative colitis.

10.  Entitlement to an initial, compensable rating for reflux esophagitis with hiatal hernia.

11.  Entitlement to initial rating greater than 10 percent for paroxysmal supraventricular tachycardia (heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 1984 and from December 1986 to October 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision, wherein the RO, inter alia, denied service connection for left foot, left ankle, and right wrist disabilities, and awarded service connection for a right foot scar, ulcerative colitis, reflux esophagitis, and disabilities of the right great toe, left shoulder, right knee, and left knee; each disability was assigned a noncompensable (zero percent) rating, effective November 1, 2007.  The Veteran filed a notice of disagreement (NOD) in September 2009 disagreeing only with the denial of service connection for left foot, left ankle, and right wrist disabilities, and with the noncompensable ratings  assigned in connection with the awards of service connection.  A statement of the case (SOC) was issued in in June 2013 and the Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

Also in June 2013, the RO assigned a higher initial rating of 10 percent for the  Veteran's heart disability, , effective November 1, 2007.  As the Veteran had not been granted the maximum rating for the disability (which she is presumed to seek), a claim for a higher rating for heart disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2016, the Veteran and her spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  As discussed in further detail below, during that hearing, the Veteran expressed her desire to withdraw certain claims from appellate consideration.  Also during the hearing, additional evidence, accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration of such evidence, was received.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.

The Board's disposition of the claims for service connection for left ankle, left foot, and right wrist disabilities, and for higher initial ratings for the heart disability and right foot scar, are set forth below.  The remaining claims are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.

FINDING OF FACT

During her November 2016 hearing, the Veteran expressed her desire to withdraw from appeal the claims of entitlement to service connection for left ankle, left foot, and right wrist disabilities, and to higher initial ratings for the heart disability and right foot scar; the Veteran's desire to withdraw her appeal as to those claims is recorded in the hearing transcript.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for a left ankle disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of the appeal as to the claim for service connection for a left foot disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) ( 2012); 38 C.F.R. § 20.204 (2017).  

3.  The criteria for withdrawal of the appeal as to the claim for service connection for a right wrist disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

4.  The criteria for withdrawal of the appeal as to the claim for a higher initial rating for a scar, right foot, are met.  38 U.S.C. § 7105(b)(2), (d)(5) ( 2012); 38 C.F.R. § 20.204 (2017).  

5.  The criteria for withdrawal of the appeal as to the claim for a higher initial rating for paroxysmal supraventricular tachycardia are met.  38 U.S.C. § 7105(b)(2), (d)(5) ( 2012); 38 C.F.R. § 20.204 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a  the November 2016 hearing, the Veteran expressed her desire to withdraw her appeal as to the issues of entitlement to service connection for left ankle, left foot, and right wrist disabilities, and to higher initial ratings for the heart disability and right foot scar.  The Veteran's desire to withdraw her appeal as to these claims is recorded in the hearing transcript.  As the Veteran has expressed her desire to withdraw her appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the claims for service connection for left ankle, left foot, and right wrist disabilities, and for higher initial ratings for the heart disability and right foot scar.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, , and they must be dismissed.


ORDER

The appeal as to the claim for  service connection for a left ankle disability is dismissed.

The appeal as to the claim for  service connection for a left foot disability is dismissed.

The appeal as to the claim for service connection for a right wrist disability is dismissed.

The appeal as to the claim for  initial, compensable rating for a scar, right foot is dismissed.

The appeal as to the claim for an  initial rating greater than 10 percent for paroxysmal supraventricular tachycardia is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ  action on the remaining claims on appeal, prior to appellate consideration, is warranted.

Initially, the Board also points out that evidence associated with the Veteran's now electronic claims file  shows that she has been receiving treatment from the Central California VA Healthcare System/Fresno, California, VA Medical Center (VAMC) during the pendency of her appeal.  Notably, however, a review of the June 2013 SOC fails to reveal any consideration of VA treatment records.  Indeed, no VA treatment records are listed under the evidence considered, and the AOJ's stated reasons for denying compensable ratings for ulcerative colitis, reflux esophagitis, and right great toe, left shoulder, right knee, and left knee disabilities does not include any discussion of evidence contained in the Veteran's VA treatment records.  There is also no subsequent readjudication of the Veteran's claims for higher initial ratings that takes into account the Veteran's VA treatment records.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also notes that VA regulation requires the AOJ to furnish the Veteran and his/her representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified or recertified to the Board.  38 C.F.R. § 19.31 (2017).  Because the Veteran's VA treatment records contain evidence pertinent to these rating issues on appeal, a remand of the Veteran's claims for compensable ratings for ulcerative colitis, reflux esophagitis, and right great toe, left shoulder, right knee, and left knee disabilities is required for the issuance of an SSOC.  This is so because this evidence was constructively received by the AOJ before the Veteran's appeal with respect to those issues was certified to the Board in February 2015.  See 38 C.F.R. § 19.31.  

A review of the record also reveals that further development of  each of the higher rating claims remaining on appeal these claims is warranted.

Here,  the Veteran has had only one VA examination during the pendency of her claims-an April 2008 VA examination  afforded in connection with her claims for service connection.  The evidence suggests that the Veteran's service-connected ulcerative colitis, reflux esophagitis, and right great toe, left shoulder, right knee, and left knee disabilities may have worsened since her last VA examination.  During the November 2016 Board hearing, the Veteran reported a worsening of symptoms related to those five disabilities.  She also submitted medical evidence suggesting a worsening of her disabilities, and VA and private treatment records dated since the first adjudication of the Veteran's claim also suggest that the Veteran's disabilities are worse than currently rated.  

Given this evidence, the Board finds that new examinations to obtain more contemporaneous findings are needed to assess the severity of the service-connected ulcerative colitis, reflux esophagitis, and right great toe, left shoulder, right knee, and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995.  See also  38 U.S.C. § 5103A (2012); ; 38 C.F.R. § 3.159 (2017). 


Prior to arranging for the Veteran to undergo further VA examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As noted, the claims file includes records showing that the Veteran is receiving treatment from the Central California VA Healthcare System/Freson VAMC.  The February 2009 rating decision reflects consideration of the Veteran's treatment records dated through April 2008.  TO ensure that all relevant records have been associated with the Veteran's claims folder, on remand, the AOJ should obtain from the above-noted facility(ies) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on  appeal (particularly as regards any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012).  But see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  In adjudicating  the claims, each  claim, the AOJ should consider all evidence added to the claims file since the last adjudication.  Adjudication of each higher rating claim should also include consideration of whether, staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Central California VA Healthcare System/Fresno VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee, right foot, and left shoulder  examinations by one or more appropriate medical professionals.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager))), to include a complete copy of this REMAND, must be made available to each  designated individual,  and the examination reports should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide a complete assessment of the severity of each disability, to include  comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  

With respect to the right great toe, left shoulder and each knee,  the examiner should conduct range of motion testing (reported in degrees) (with testing of the opposite great toe and shoulder for  comparison purpose).  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, for each great toe, knee and shoulder,  the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.  

In addition, also for e each great toe, knee and shoulder, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate whether there is any ankylosis  present, and, if so, whether such ankylosis is favorable or unfavorable.

For each knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

In addition to providing clinical findings outlined above, with respect to the Veteran's right great toe, left shoulder, and right and left knees, for each, the examiner should also indicate whether, based on review of the Veteran's documented medical history and assertions, has changed in severity at any time since the November 1, 2007, effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to VA examination in connection with her claims for higher ratings for reflux esophagitis and ulcerative colitis by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide a complete assessment of the severity of the Veteran's reflux esophagitis and ulcerative colitis

For ulcerative colitis, the examiner should render findings as to whether ulcerative colitis is moderate, with infrequent exacerbations; moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general disability, or with serious complication, as liver abscess.

For reflux esophagitis, the examiner should indicate all symptoms associated with that disability and should render findings as to the number of symptoms experienced by the Veteran; whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or whether the Veteran experiences symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

In addition to providing clinical findings outlined above, for each disability, the examiner should also indicate whether, based on review of the Veteran's documented medical history and assertions, the disability has changed in severity at any time since the November 1, 2007, effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for the Veteran's service-connected reflux esophagitis, ulcerative colitis, and right great toe, left shoulder, right knee, and left knee disabilities. The claims should be adjudicated in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims, to include the VA treatment records dated since April 2008  previously received but not considered (referenced above), and all evidence received as a consequence of the actions herein requested.  Adjudication of each higher rating claim should also include consideration of  all legal authority, to include whether staged rating of the disability is appropriate).  

9.  If any full benefit sought on appeal remains denied, furnish to the Veteran and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


